Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the expression “wherein the at least one transistor of the plurality of stacked transistors is the plurality of stacked transistors except the at least one three-terminal transistor” is unclear. It is not clear what is being claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9-11, 14, 15, 21, 25, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson et al. (20070075784), hereinafter called PETTERSSON.
Regarding claims 1, 13, 15 and 27, PETTERSSON (Fig. 2a) discloses RF power amplifier comprising: a transistor stack comprising a plurality of stacked transistors (T1-Tn) comprising an input transistor (T1) and an output wherein the input transistor comprises a four-terminal transistor (gate, drain, source and bulk/body terminals) having a body (B1) directly connected to a source of the four-terminal transistor, and wherein the plurality of stacked transistors comprises at least one three-terminal transistor (T2 and Tn).
Regarding claim 2, PETTERSSON (Fig. 2a) discloses RF power comprising: a transistor stack comprising a plurality of stacked transistors comprising an input transistor (T1) for receiving an input RF signal (In), and an output transistor (Dn) for outputting an output RF signal that is an amplified version of the input RF signal; at least one gate capacitor connected between a gate of a transistor (T2 and Tn) of the plurality of stacked transistors (T2 and Tn) different from the input transistor (T1), and a reference ground (VSS), wherein at least one transistor (T1) of the plurality of stacked transistors is a four-terminal transistor having a body (B1) that is coupled to a source (S1) of said transistor, wherein the plurality of stacked transistors comprises at least one three-terminal transistor, and wherein the body (B1) of the at least one transistor is directly connected to the source (S1) of said transistor.
Regarding claims 5, 21 and 26, further comprising: at least one gate capacitor (not label) connected between a gate of a transistor (T2/Tn) of the plurality of stacked transistors different from the input transistor (T1), and a reference ground (VSS), wherein the at least one gate capacitor is configured to allow a gate voltage of the corresponding transistor to vary along with an RF signal at a drain of said transistor.  
Regarding claims 9 and 25, wherein the plurality of transistors are metal-oxide-semiconductor (MOS) field effect transistors (FETs).
Regarding claim 10, wherein the plurality of transistors are fabricated using one of: a) silicon-on-insulator (SOI) technology, and b) silicon-on-sapphire technology (SOS), see para. [0010].
Regarding claim 11, wherein the plurality of transistors are N-type transistors.  
Regarding claim 14, wherein the electronic system is utilized in wireless communication, which can be a cellular telephone.

Claim(s) 1, 9, 11, 13, 14, 15, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (8,624,678), hereinafter called SCOTT.
Regarding claims 1, 13 and 15, SCOTT (Fig. 2B) discloses power amplifier (200B) comprising: a transistor stack comprising a plurality of stacked transistors (260-3 to 260-1) comprising an input transistor (260-3) and an output wherein the input transistor comprises a four-terminal transistor (gate, drain, source and bulk/body terminals) having a body directly connected to a source (both source and body terminals of transistor (260-3) are connected to ground), thus they are functionally equivalent as directly connected of the four-terminal transistor, and wherein the plurality of stacked transistors comprises at least one three-terminal transistor (260-2 and 260-1). 
Regarding claim 9, wherein the plurality of transistors are metal-oxide-semiconductor (MOS) field effect transistors (FETs).
Regarding claim 11, wherein the plurality of transistors are N-type transistors.  
Regarding claim 14, wherein the electronic system is utilized in wireless communication, which can be a cellular telephone.
Regarding claim 22, wherein the at least one transistor of the plurality of stacked transistors further comprises the output transistor (260-1).  
Regarding claim 23, wherein the at least one transistor of the plurality of stacked transistors further comprises a transistor (260-2) arranged between the input- Page 4 of 8-Customer No.:27,179Office Action Date: March 1, 2022 Attorney Docket No.: PER-199-CON-3Submission Date: July 1, 2022transistor (260-3) and the output transistor (260-1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PATTERSSON.
Regarding claim 12, wherein the transistor stack is configured to operate between a supply voltage (vdd) coupled to the output transistor and  a  reference ground (vss) coupled to the input transistor, and wherein the supply voltage can be configured according to design engineering to vary under control of a control signal generated from an external controller. Note, applicant does not show there is a claimed “control signal” in the disclosed drawings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843